

quanofferletter101720_image1.gif [quanofferletter101720_image1.gif]


COCA-COLA PLAZA
ATLANTA, GEORGIA




JAMES R. QUINCEY                                 ADDRESS REPLY TO:
PRESIDENT & CHIEF EXECUTIVE OFFICER                                 P.O. BOX
1734
THE COCA-COLA COMPANY                             ATLANTA, GA 30301
---------------------
                                            
+1-404 676-9980






October 18, 2018


Nancy Quan
Atlanta, GA




Dear Nancy,


We are delighted to confirm your new position as Senior Vice President and Chief
Technical Officer, job grade 19, with an effective date of January 1, 2019. You
will report to me. The information contained in this letter provides details of
your new position.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for your new position will be $490,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. This is an important, variable element of your total
compensation. Your incentive opportunity for your new position is between 0% and
150% (maximum) of your annual base salary. Any payment will depend on both the
business performance and your personal contributions. Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  As a discretionary program, the
performance factors, eligibility criteria, payment frequency, award opportunity
levels and other provisions are variable. The plan may be modified from time to
time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program.  Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position, and based upon your leadership






--------------------------------------------------------------------------------



potential to impact the Company’s future growth.  As a discretionary program,
eligibility criteria, award opportunity levels, the award timing, frequency,
size and mix of award vehicles are variable. 


•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to two times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to $7,500 annually, subject to taxes and withholding.

•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
If you have not already done so, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, as well as the Agreement
Covering Inventions, Discoveries, Copyrightable Material, Trade Secrets, and
Confidential Information, effective immediately.



•
This letter is provided as information and does not constitute an employment
contract.



Nancy, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.




Sincerely,


/s/ James Quincey


James Quincey


c:    Jason Gibbins
Executive Compensation
Executive Services


        







--------------------------------------------------------------------------------





I, Nancy Quan, accept this offer:






Signature:     ____/s/ Nancy Quan___________________






Date:         ____10/18/2018_______________________









